            Case 1:21-mc-00194-KPF Document 33 Filed 05/12/21 Page 1 of 1




MEMO ENDORSED
                                                                                               Robert Tauler, Esq.
                                                                                                 Tauler Smith LLP
                                                                                      626 Wilshire Blvd., Suite 510
                                                                                           Los Angeles, CA 90017
                                                                                              Tel: (310) 590-3927
                                                                                         rtauler@taulersmith.com

                                             May 12, 2021



   VIA ECF

   Hon. Katherine Polk Failla, U.S.D.J.
   United States District Court, S.D.N.Y.
   40 Foley Square, Room 2103
   New York, NY 10007

          Re:     Breaking Media, Inc. v. Jowers, No. 1:21-mc-00194-KPF
                  Request On Consent for Extension of Time To File Opposition to Fees
                  Application

   Dear Judge Failla:

           On behalf of Respondent Evan P. Jowers, I write to request a six-day extension of time to
   submit our opposition to Petitioner’s application for attorney fees and costs, moving the due date
   for our opposition from May 12, 2021 (see Dkt. No. 27 at 18) to May 18, 2021.

           My associate helping with this matter has fallen ill due to the second coronavirus vaccine
   shot, and is unexpectedly unable to assist me. Counsel for Petitioner consents to the request,
   which is Respondent’s first. The requested extension would not affect any other scheduled dates.
   I appreciate Your Honor’s consideration.

                                                 Respectfully,
                                                /s/ Robert Tauler
                                                Robert Tauler


   cc: Counsel of record via ECF


Application GRANTED.                                    SO ORDERED.

Dated:      May 12, 2021
            New York, New York

                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
